
	
		II
		111th CONGRESS
		2d Session
		S. 3632
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for enhanced penalties to combat Medicare and
		  Medicaid fraud, a Medicare data-mining system, and a Beneficiary Verification
		  Pilot Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare and Medicaid Fraud
			 Enforcement and Prevention Act of 2010.
		2.Enhanced Criminal
			 Penalties to combat Medicare and Medicaid fraud
			(a)In
			 generalSection 1128B of the
			 Social Security Act (42 U.S.C. 1320a–7b) is amended—
				(1)in subsection (a),
			 by striking $10,000 or imprisoned for not more than one year and
			 inserting $20,000 or imprisoned for not more than two years;
			 and
				(2)in each of
			 subsections (a), (b)(1), (b)(2), (c), and (d), by striking $25,000 or
			 imprisoned for not more than five years and inserting $50,000 or
			 imprisoned for not more than 10 years.
				(b)Illegal
			 distribution of Medicare or Medicaid beneficiary identification or billing
			 privilegesSection 1128B of such Act (42 U.S.C. 1320a–7b) is
			 amended by adding at the end the following new subsection:
				
					(g)Whoever knowingly, intentionally, and with
				the intent to defraud purchases, sells, or distributes, or arranges for the
				purchase, sale, or distribution of one or more Medicare or Medicaid beneficiary
				identification numbers or billing privileges under title XVIII or title XIX
				shall be imprisoned for not more than three years or fined under title 18,
				United States Code (or, if greater, an amount equal to the monetary loss to the
				Federal and any State government as a result of such acts), or
				both.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to acts
			 committed on or after the date of the enactment of this Act.
			3.Enhanced Civil
			 Authorities to Combat Medicare and Medicaid Fraud
			(a)In
			 generalSection 1128A(a) of
			 the Social Security Act (42 U.S.C. 1320a–7a(a)) is amended—
				(1)in paragraph (1),
			 by striking to an officer, employee, or agent of the United States, or
			 of any department or agency thereof, or of any State agency (as defined in
			 subsection (i)(1)),;
				(2)by inserting after paragraph (10), as added
			 by section 6402(d)(2) of the Patient Protection and Affordable Care Act (Public
			 Law 111–148) the following new paragraphs:
					
						(11)conspires to commit a violation of this
				section; or
						(12)knowingly makes, uses, or causes to be made
				or used, a false record or statement material to an obligation to pay or
				transmit money or property to a Federal health care program, or knowingly
				conceals or knowingly and improperly avoids or decreases an obligation to pay
				or transmit money or property to a Federal health care
				program;
						;
				
				(3)in the first sentence—
					(A)by striking
			 or in cases under paragraph (9) and inserting in cases
			 under paragraph (9); and
					(B)by striking
			 fact) and inserting fact), in cases under paragraph (11),
			 $50,000 for any violation described in this section committed in furtherance of
			 the conspiracy involved, and in cases under paragraph (12), $50,000 for each
			 false record or statement, or concealment, avoidance, or decrease;
			 and
					(4)in the second
			 sentence, by striking material fact). and inserting
			 material fact); or in cases under paragraph (11), an assessment of not
			 more than 3 times the total amount that would otherwise apply for any violation
			 described in this section committed in furtherance of the conspiracy involved;
			 or in cases under paragraph (12), an assessment of not more than 3 times the
			 total amount of the obligation to which the false record or statement was
			 material or that was avoided or decreased..
				(b)TimeframeSection
			 1128A(c)(1) of the Social Security Act (42 U.S.C. 1320a–7a(c)(1)) is amended by
			 striking six years and inserting 10 years.
			(c)DefinitionsSection
			 1128A(i) of the Social Security Act (42 U.S.C. 1320a–7a(i)) is amended—
				(1)by amending
			 paragraph (2) to read as follows:
					
						(2)The term claim means any
				application, request, or demand, whether under contract, or otherwise, for
				money or property for items and services under a Federal health care program
				(as defined in section 1128B(f)), whether or not the United States or a State
				agency has title to the money or property, that—
							(A)is presented or
				caused to be presented to an officer, employee, or agent of the United States,
				or of any department or agency thereof, or of any State agency (as defined in
				subsection (i)(1)); or
							(B)is made to a contractor, grantee, or other
				recipient if the money or property is to be spent or used on the Federal health
				care program’s behalf or to advance a Federal health care program interest, and
				if the Federal health care program—
								(i)provides or has
				provided any portion of the money or property requested or demanded; or
								(ii)will reimburse
				such contractor, grantee, or other recipient for any portion of the money or
				property which is requested or
				demanded.
								;
				(2)by amending
			 paragraph (3) to read as follows:
					
						(3)The term item or service
				means, without limitation, any medical, social, management, administrative, or
				other item or service used in connection with or directly or indirectly related
				to a Federal health care
				program.
						;
				(3)in paragraph
			 (7)—
					(A)by striking
			 term should know means and inserting terms
			 knowing, knowingly, and should
			 know mean;
					(B)by redesignating
			 subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;
					(C)by inserting
			 before subparagraph (B), as redesignated by clause (ii), the following new
			 subparagraph:
						
							(A)has actual knowledge of the
				information;
							;
				and
					(D)in the matter
			 following subparagraph (C), as redesignated by clause (ii)—
						(i)by
			 inserting require after and; and
						(ii)by
			 striking is required; and
						(4)by adding at the
			 end the following new paragraphs:
					
						(8)The term ‘obligation’ means an established
				duty, whether or not fixed, arising from an express or implied contractual,
				grantor-grantee, or licensor licensee relationship, from a fee-based or similar
				relationship, from statute or regulation, or from the retention of any
				overpayment.
						(9)The term
				‘material’ means having a natural tendency to influence, or be capable of
				influencing, the payment or receipt of money or
				property.
						.
				4.Medicare
			 data-mining system; Beneficiary Verification Pilot Program
			(a)Access to Claims
			 and Payment DataSection1128J(a)(2) of the Social Security
			 Act, as added by section 6402(a) of the Patient Protection and Affordable Care
			 Act (Public Law 111–148), is amended—
				(1)by inserting
			 including claims and payment data, after access to claims
			 and payment data; and
				(2)by adding at the
			 end the following sentence: In carrying out this section, the Inspector
			 General of the Department of Health and Human Services, in consultation with
			 the Attorney General, shall implement mechanisms for the sharing of information
			 about suspected fraud relating to the Federal health care programs under titles
			 XVIII, XIX, and XXI with other appropriate law enforcement
			 officials..
				(b)Beneficiary
			 Verification Pilot Program
				(1)In
			 generalBy not later than 1 year after the date of the enactment
			 of this Act, the Secretary of Health and Human Services (in this subsection
			 referred to as the Secretary) shall implement a 5-year pilot
			 program (to be know as the Beneficiary Verification Pilot
			 Program) under which the Secretary shall establish a process to verify,
			 with respect to claims for reimbursement under title XVIII of the Social
			 Security Act for items and services (as specified by the Secretary) furnished
			 to Medicare beneficiaries, that the beneficiary for which the claim was made
			 was actually furnished such item or service. Such process may include
			 communicating, by phone or other means, directly with the beneficiary in order
			 to conduct such verification.
				(2)ReportsThe
			 Secretary shall, for each of the third, fourth, and fifth years of the
			 Beneficiary Verification Pilot Program under this section, submit to Congress a
			 report on the effectiveness of the pilot program in reducing the occurrence of
			 waste, fraud, and abuse in the Medicare program under title XVIII of the Social
			 Security Act.
				(3)Authorization of
			 appropriationsFor purpose of carrying out the Beneficiary
			 Verification Pilot Program under this subsection, there is authorized to be
			 appropriated such sums as may be necessary.
				5.GAO study and
			 report
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study on Medicare administrative contractors under
			 section 1874A of the Social Security Act, including Recovery Audit Contractors,
			 regarding the following areas:
				(1)Training and
			 expertise in identifying fraud, including the education levels of the key
			 individuals tasked to identify or refer potential cases of fraud, and whether
			 the Centers for Medicare & Medicaid Services should be providing more
			 training to contractors, or require contractors to hire experts with greater
			 medical training.
				(2)Acquisition and
			 implementation of data mining software among Medicare administrative
			 contractors, if applicable, and the ability or availability of such software to
			 provide real-time data mining capabilities.
				(b)ReportNot later than one year after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 complete the study under this section and submit a report to Congress regarding
			 the findings of the study and recommendations for legislation and
			 administrative action.
			
